The following opinion was filed October 28, 1913:
Timlin, J.
This case is in all respects similar to the cases of Oconto Co. v. MacAllister, ante, p. 286, 143 N. W. 702, except that the term of the county treasurer, Lindgren, expired on the first Monday of January, 1905, and except as to amounts. A demurrer to the complaint was sustained, and after the time for amending had expired judgment was entered thereon dismissing the complaint, and from this judgment the appeal is taken.
*304The case is ruled hy Oconto Co. v. MacAllister, ante, p. 286, 143 N. W. 702, and the judgment must be reversed and the cause remanded for further proceedings according to law.
By the Court. — It is so ordered.
A motion for a rehearing was made in this case, hut was after-wards abandoned.